In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00263-CR




             IN RE: MICHAEL DOWDEN




             Original Mandamus Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                      MEMORANDUM OPINION
       In Cass County, Texas, Michael Dowden was convicted on two charges of delivery of a

controlled substance, specifically two different types of narcotic painkillers, and sentenced to

sixty-five years’ and two years’ confinement, respectively, with the sentences to run

concurrently. Dowden filed a petition for writ of mandamus in which, as best we can discern, he

seeks to have this Court order DNA and fingerprint testing of “the evidence they have against

[him],” presumably the narcotic pills themselves.

       We may grant a petition for writ of mandamus when the relator shows there is no

adequate remedy at law to redress the alleged harm and that the act to be compelled is purely

ministerial.   Aranda v. Dist. Clerk, 207 S.W.3d 785, 786 (Tex. Crim. App. 2006) (orig.

proceeding) (citing Winters v. Presiding Judge of Criminal Dist. Court No. Three, 118 S.W.3d
773, 775 (Tex. Crim. App. 2003)).

        Here, Dowden has failed to provide this Court with any record in support of his petition.

It is the relator’s burden to provide this Court with a sufficient record to establish his right to

mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); In re

Pilgrim’s Pride Corp., 187 S.W.3d 197, 198–99 (Tex. App.—Texarkana 2006, orig.

proceeding); see TEX. R. APP. P. 52.3. Further, the trial court is not required to consider a motion

unless it is called to the court’s attention. In re Blakeney, 254 S.W.3d 659, 662 (Tex. App.—

Texarkana 2008, orig. proceeding). Dowden’s petition is not accompanied by any proof he

brought this matter before the trial court. See TEX. R. APP. P. 52.3(k)(1). Dowden’s petition


                                                 2
does not include an appendix or any other attempt to provide a record for our review. Without

some record of this type, we are unable to grant the extraordinary relief he has requested.

       For the reasons stated, Dowden’s petition is denied.




                                                     Jack Carter
                                                     Justice

Date Submitted:        December 31, 2013
Date Decided:          January 2, 2014

Do Not Publish




                                                 3